DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-9, filed December 17th, 2021 with respect to 112(b) and 112(d) rejections have been fully considered and are persuasive.  The 112(b) and 112(d) rejections has been withdrawn. 
Applicant's arguments see Pages 9, filed December 17th, 2021 with respect to prior art rejections of claim 34 have been fully considered but they are not persuasive.
In regards to the argument for claim 34 that Geissenhoener does not disclose of “actuate a portion of the vehicle components in the first set of vehicle components from the parked state to the in-use state upon termination of the primary parked mode”, the examiner respectfully disagrees.  Geissenhoener discloses of this limitation in Para 0032-0034 and Fig 2 Parts S10, S20, and 32.  The primary parking mode is activated once the engine has turned off and the added-convenience loads are shut off.  The first set of vehicle components would include at least the engine, although additional components could be included in this group, such as the brakes, windshield wipers, brake pedal acceleration pedal, and other components not with the second set of vehicle components.  When the primary parking mode is terminated by pressing the button 32 and starting the engine S10, then at least the engine is actuated.  Therefore, at least a portion of the first set of vehicle components is actuated.  Therefore, Geissenhoener discloses of this claim limitation.  
Applicant’s arguments with respect to claim(s) 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments see Pages 9, filed December 17th, 2021 with respect to prior art rejections of claim 52 and 54 have been fully considered but they are not persuasive.
In regards to the argument for claim 54 that Geissenhoener does not disclose of “receive the parked state of each vehicle component specified by the secondary parked mode from a user input”, the examiner respectfully disagrees.  Para 0017 of Geissenhoener discloses that “In this case, in order to prevent the energy store of the motor vehicle from being unnecessarily loaded following the shutdown of the drive device, despite the increased convenience, provision may also be made for the switching-on of at least one predetermined electrical load to be blocked after the drive device has been shut down. In other words, only added-convenience loads that are already in operation in the event of shutdown continue to be operated, whereas others cannot be added thereafter”.  Therefore the vehicle components that continue to be active during the secondary parking mode are selected by a user input, and the claim limitation has been fully disclosed by Geissenhoener.  A detailed rejection follows below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35 and 37-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
In regards to claim 34, no support was found in the original disclosure for “actuate a portion of the vehicle components in the first set of vehicle components from the parked state to the in-use state upon termination of the primary parked mode”, resulting in subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  It is noted that the claim has been interpreted as though there is a first set of vehicle components, where this is set by the user interface device and the components are in a parked state when the primary parking mode is activated.  When the primary parked mode is terminated, only some of the selected first set of vehicle components are put back into an in-use mode, however no support could be found for this claim limitation.  It is noted that in Para 0062 that:
 “The controller 110, 210, 410, 510, 610 may additionally have a primary (e.g. non-temporary or full) parked mode, e.g. in which components 120a-c of the vehicle are in a parked state. In the secondary parked mode a different set of components 120a-c of the vehicle may be changed from the in-use state to the parked state than in the primary parked mode. In the secondary parked mode, the parked state for a particular component 120a-c of the vehicle may be different from the parked state in the primary parked mode. By way of example, some components (such as a climate control system) may be kept on in the parked state in the secondary parked mode, whereas such components may be turned off in the primary parked mode. In another example, some components (such as cargo door locks) may be activated in a first manner (e.g. initially opened) in the secondary parked mode and in a second manner (e.g. closed) in the primary parked mode. The components 120a-c of the vehicle may be returned to their original in-use states when the secondary parked mode is terminated and one or more of the components may not be returned to their original in-use states when the primary parked mode is terminated. For example, the windows and/or lights (or other such components) of the vehicle may be returned to their original in-use states when the secondary parked mode is terminated, whereas such components may not be returned to their original in-use state when the primary parked mode is terminated”
	It is stated in Para 0062 that primary and secondary components may each have a different set of components, where this is interpreted as being the claimed first and second set of components.  It is then stated that some of these components may be in the in-use state when the secondary parking mode is terminated, but may not be in-use when the primary parked mode is terminated.  These components that are in-use upon termination of the secondary parking mode are the second set of vehicle components, while the components that are in-use upon termination of the primary parking mode are the first set of vehicle components.  This is merely having the first set of vehicle components in-use upon termination of the primary parked mode, which was the subject matter previous included in canceled claim 36.  The “portion of the vehicle components in the first set of vehicle components” contains different claim language and limitations, as it is being claimed that some of the first set of vehicle components are put in-use, as opposed to a portion of the vehicle components of all of the vehicle components. Therefore, no support was found for this limitation.  
In regards to claims 34-35 and 37-53, the claims are dependent upon a rejected claim, and are therefore rejected.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 34-35, 38-39, 42-43, 46, and 50-52, and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geissenhoener (US 20150088404; already of record from IDS).
In regards to claim 34, Geissenhoener discloses of a system comprising a controller (Abstract) programmed to: 
activate a primary parked mode or a secondary parked mode for a vehicle based on at least one of activation data from a user interface device in communication with the vehicle or vehicle position data, wherein the primary parked mode specifies a first set of vehicle components and the secondary parked mode specifies a second set of vehicle components, wherein components in the first set are different than components in the second set (Para 0032-0034, 0013, Fig 2; where the primary parked mode is where the added-convenience loads are turned off due to the vehicle being locked or a timer expiring, and the secondary parked mode is where the drive motor is turned off but the added-convenience loads continue to operate); and 
actuate the first or second set of vehicle components from an in-use state to a parked state based on the activated parked mode (Fig 1 Parts 18, 20, 22, 24, Para 0033-0034); and 
actuate a portion of the vehicle components in the first set of vehicle components from the parked state to the in-use state upon termination of the primary parked mode (Para 0032-0034 and Fig 2 Parts S10, S20, and 32; The primary parking mode is activated once the engine has turned off and the added-convenience loads are shut off.  The first set of vehicle components would include at least the engine, although additional components could be included in this group, such as the brakes, windshield wipers, brake pedal acceleration pedal, and other components not with the second set of vehicle components.  When the primary parking mode is terminated by pressing the button 32 and starting the engine S10, then at least the engine is actuated.  Therefore, at least a portion of the first set of vehicle components is actuated).
In regards to claim 35, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to actuate each vehicle component in the second set of vehicle components 
In regards to claim 38, Geissenhoener discloses of the system of claim 34, wherein the secondary parked mode is terminated based on the activation data from the user interface device (Para 0034; remote control).
In regards to claim 39, Geissenhoener discloses of the system of claim 34, wherein, the parked state in the secondary parked mode for a particular vehicle component differs from the parked state in the primary parked mode (Para 0033-0034).
In regards to claim 42, Geissenhoener discloses of the system of claim 34, wherein the user interface device is configured to transmit a user input, including the activation data, to the controller (Para 0034).
In regards to claim 43, Geissenhoener discloses of the system of claim 42, wherein the user input further includes an instruction to control a vehicle component (Para 0034).
In regards to claim 46, Geissenhoener discloses of the system of claim 34, wherein the user interface device is separable from the vehicle (Para 0034; remote control).
In regards to claim 50, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to receive data indicating user interactions with vehicle components in the parked state (Para 0033-0035).
In regards to claim 51, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to receive the set of vehicle components for the secondary parked mode from a user input (Para 0033-0035; where all of the added-convenience systems are kept active and the drive motor is shut off when the user input of leaving a seat is detected).
In regards to claim 52, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to receive the parked state of each vehicle component specified by the 
In regards to claim 54, the claim recites analogous limitations as the combination of claims 34 and 52, and is therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Cunningham et al. (US 20100181827; hereinafter Cunningham; already of record from IDS).
In regards to claim 37, Geissenhoener discloses of the system of claim 34.  
However, Geissenhoener does not specifically disclose of the secondary parked mode is terminated upon detection of the vehicle being unlocked.
In the same field of endeavor, Cunningham teaches of the secondary parked mode is terminated upon detection of the vehicle being unlocked (Para 0009-0012, 0014, claim 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the secondary parked mode is terminated upon detection of the vehicle being unlocked, as taught by Cunningham, in order to detect that a driver is approaching the vehicle (Cunningham Para 0014).
Claim 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Oesterling (US 2016/0264097; already of record).
In regards to claim 40, Geissenhoener discloses of the system of claim 34.

Oesterling, in the same field of endeavor, teaches of the controller is further programmed to activate the secondary parked mode based on the vehicle position data indicating the vehicle is within a distance of one or more predetermined destinations (Para 0033, 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the controller is further programmed to activate the secondary parked mode based on the vehicle position data indicating the vehicle is within a distance of one or more predetermined destinations, as taught by Oesterling, in order to allow for the vehicle to determine if a vehicle needs to be looked or if a horn needs to be sounded according to the current location of the vehicle (Oesterling Para 0033).
In regards to claim 41, Geissenhoener in view of Oesterling teaches of the system of claim 40, wherein the distance is determined based on an urbanization categorization of the predetermined destination, wherein the urbanization categorization is one of urban, suburban, or rural (Oesterling Para 0033, 0035, Abstract; where the exempt locations are predetermined and can include an urbanization category).
The motivation of combining Geissenhoener and Oesterling is the same as that recited in claim 40. 
Claim 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Cho (US 2014/0077931; already of record).
In regards to claim 44, Geissenhoener discloses of the system of claim 34.  

Cho, in the same field of endeavor, teaches of the user interface device includes a primary portion and a secondary portion, and the user interface device is configured to transmit a user input indicating selection of the primary portion or the secondary portion to the controller (Fig 2 Parts 112 and 114, Para 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the user interface device includes a primary portion and a secondary portion, and the user interface device is configured to transmit a user input indicating selection of the primary portion or the secondary portion to the controller, as taught by Cho, in order to allow for the desired locking or unlocking of the vehicle to be performed from a distance (Cho Para 0017).
In regards to claim 45, Geissenhoener in view of Cho teaches of the system of claim 44, wherein the user input from the primary portion includes an instruction to control a vehicle component, and the user input from the secondary portion includes the activation data and an instruction to control the vehicle component (Cho Fig 2 Parts 112 and 114, Para 0049; where if the unlock button is pressed then an instruction is sent to unlock the doors, regardless of if the doors are already unlocked, and if the lock button is pressed, an instruction is sent to lock the doors and the activation data to activate the primary park is sent according to Geissenhoener S18 and S20).
The motivation of combining Geissenhoener and Oesterling is the same as that recited in claim 44. 
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of PR Newswire (“Apple Watch Car Starter and Vehicle Management App Announced byConnect2Car”; already of record).
In regards to claim 47, Geissenhoener discloses of the system of claim 46.  
However, Geissenhoener does not specifically disclose that the user interface device is a wearable device.
PR Newswire, in the same field of endeavor, teaches of the user interface device is a wearable device (“A vehicle key fob is a good candidate of what can be replaced with a wearable technology such as the Apple Watch as a digital key fob because the apple watch will save you the hassle of reaching out for your keys or phone to unlock the door”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 46, as taught by Geissenhoener, to include the user interface device is a wearable device, as taught by PR Newswire, in order to save the hassle of reaching for keys or a phone to unlock a door ( PR Newswire “A vehicle key fob is a good candidate of what can be replaced with a wearable technology such as the Apple Watch as a digital key fob because the apple watch will save you the hassle of reaching out for your keys or phone to unlock the door”).
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Nissan USA (“2014 Altima Sedan Owner’s manual”; already of record).
In regards to claim 48, Geissenhoener discloses of the system of claim 34, wherein the user interface device is permanently attached within the vehicle.
Nissan USA, in the same field of endeavor, teaches of the user interface device is permanently attached within the vehicle (Page 3-5 and 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the .
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Yamaguchi (EP 1820700; already of record from IDS).
In regards to claim 49, Geissenhoener discloses of the system of claim 34.  
However, Geissenhoener does not disclose specifically that the controller is further programmed to activate the secondary parked mode on one side of the vehicle based on a first user input to the user interface device and to activate the secondary parked mode on the other side of the vehicle based on a second user input to the user interface device.
Yamaguchi, in the same field of endeavor, teaches of the controller is further programmed to activate the secondary parked mode on one side of the vehicle based on a first user input to the user interface device and to activate the secondary parked mode on the other side of the vehicle based on a second user input to the user interface device (Para 0016, 0027-0028; where it would be obvious to one of ordinary skill in the art to activate a blinker a lever is typically pushed up or down to activate the blinkers to the left or the right; the blinkers could be an added-convenience load of Geissenhoener).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the controller is further programmed to activate the secondary parked mode on one side of the vehicle based on a first user input to the user interface device and to activate the secondary parked mode on the other side of the vehicle based on a second user input to the user interface device, as taught by Yamaguchi, in order to allow the turning signals to be supplied power when there is no person in the vehicle (Yamaguchi Para 0028-0029).  
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Tomik et al. (2013/0066525; hereinafter Tomik; already of record from IDS).
In regards to claim 53, Geissenhoener discloses of the system of claim 34.  
However, Geissenhoener does not disclose specifically that the set of vehicle components specified by the secondary parked mode includes a steering wheel.
Tomik, in the same field of endeavor, teaches of the set of vehicle components specified by the secondary parked mode includes a steering wheel (Para 0032, 0040, Part 245, 205; where the steering input sensor is capable of detecting if a driver is present, therefore causing it to be in a braking state different from the driving state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the set of vehicle components specified by the secondary parked mode includes a steering wheel, as taught by Tomik, in order to determine if a person is within the vehicle or if an attempt to drive the vehicle has been made while in idle mode (Tomik Para 0040).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663